DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are: 
“watered-cooled cooling device” in claims 1-23, interpreted as a circuit for circulating coolant or equivalent thereof such as shown in figure 4 (element 20).
“air conditioning load change preventing device”  in claim 1, interpreted as being a control unit or equivalent thereof, such as described in page 6, lines 20-23 of the specification as filed.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
5.	Claims 2 and 19 are objected to because of the following informalities:  
a.	Claim 2 recites “a specific device” in line 6, and should recite --the specific device--. 
a.	Claim 19 recites “a specific device” in line 6, and should recite --the specific device--. 
---Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claim 2 requires that the air conditioner includes “a cooling water circulation line configured to transfer cold energy of the refrigerant to a specific device using the refrigerant-cooling water heat exchanger and a water pump configured to circulate cooling water through the cooling water circulation line” in lines 5-8, which is unclear as explained above under claim interpretation, these elements would appear to be part of the water-cooled cooling device and not the air conditioner. For examining purposes these elements will be interpreted as part of the water-cooled cooling device. 

c.	Claim 12 recites “wherein when the water-cooled battery cooling device is turned off in a state in which the air conditioner is operating in the air conditioner mode and the water-cooled battery cooling device is in operation” in lines 1-3, which is unclear how the water-cooled battery cooling device can be turned off and operating at the same time. For examining purposes the limitation will be interpreted as --wherein when the air conditioner is operating in the air conditioner mode and the water-cooled battery cooling device is in operation--. 
d.	Claim 13 recites “reducing the rotation speed of the compressor of the air conditioner and an operation of closing the battery cooling expansion valve are sequentially performed with a predetermined time lag” in lines 2-4, which is unclear as to what is meant by “with a predetermined time lag”. For examining purposes the limitation will be interpreted as --with a predetermined time lag between--.
e.	Claim 15 recites “wherein when coming into the cooling mode” in line 1, which lacks proper antecedent basis for the cooling mode. For examining purposes the limitation will be interpreted as --wherein when coming into a cooling mode--.
f.	Claim 17 recites “wherein when the water-cooled battery cooling device is turned off in a state in which the air conditioner is operating in an air conditioner mode regardless of cooling of the passenger compartment and the water-cooled battery cooling 
g.	Claim 17 recites “the third battery reference temperature” in line 6, which lacks proper antecedent basis. There is no previous establish first, second, or third battery reference temperature. For examining purposes the first, second, and third battery reference temperatures established in claims 6 and 12 will be interpreted as being incorporated into claim 17. 
h.	Claim 17 recites “the second cooling water reference temperature” in lines 7-8, which lacks proper antecedent basis. There is no previous establish first or second cooling water reference temperature. For purposes the first and second cooling water reference temperatures established in claims 6 and 12 will be interpreted as being incorporated into claim 17.
i.	Claim 18 recites “an operation of turning off the compressor of the air conditioner and an operation of closing the battery cooling expansion valve are sequentially performed with a predetermined time lag” in lines 2-4, which is unclear as to what is meant by “with a predetermined time lag”. For examining purposes the limitation will be interpreted as --with a predetermined time lag between--.
j.	Claim 19 requires that the air conditioner includes “a cooling water circulation line configured to transfer cold energy of the refrigerant to a specific device using the refrigerant-cooling water heat exchanger and a water pump configured to circulate 
j.	Claim 23 recites “wherein when the refrigerant is diverted to the second refrigerant line in a state in which the compressor is turned off” in lines 1-2, which is unclear how refrigerant can be diverted without the compressor being on. For examining purposes the limitations will be interpreted under its merits. 
	k.	Claims 3-23 are rejected to on the basis of their dependency on claim 2. 
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 2, and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizeki et al. (U.S. Patent Publication No. 2020/0207182, “Ishizeki”).

Regarding Claim 1, Ishizeki discloses an integrated heat management system for a vehicle (figs 1-10), comprising: 
an air conditioner (R) configured to cool a passenger compartment using a refrigerant (¶0051-0052); 
a water-cooled cooling device (62) configured to cool a specific device (55) using the refrigerant of the air conditioner (¶0054); and 


Regarding Claim 2, Ishizeki further discloses wherein the air conditioner (R) includes a first refrigerant line (13B, 13C) configured to cool the passenger compartment (¶0051-0052), a second refrigerant line (72) configured to divert a part of the refrigerant in the first refrigerant line (¶0060), an expansion valve (73) installed in the second refrigerant line, a refrigerant-cooling water heat exchanger (64) installed in the second refrigerant line,
wherein the water-cooled cooling device includes (see 112(b) rejection above) a cooling water circulation line (69) configured to transfer cold energy of the refrigerant to the specific device (55) using the refrigerant-cooling water heat exchanger and a water pump (68) configured to circulate cooling water through the cooling water circulation line, and 
the air conditioning load change preventing unit (32) includes a control unit (32) configured to differently control operation timings of the expansion valve (73) and the water pump (68) when the water-cooled cooling device is turned on or off with respect to the air conditioner (such as described in ¶0104-0105, ¶0113-0114).

Regarding Claim 19, Ishizeki further discloses wherein the air conditioner (R) includes a first refrigerant line (13B, 13C) configured to cool or heat the passenger compartment (¶0051-0052), a second refrigerant line (72) configured to divert a part of the refrigerant in the first refrigerant line (¶0060), an expansion valve (73) installed in the second refrigerant line, a refrigerant-cooling water heat exchanger (64) installed in the second refrigerant line, 
wherein the water-cooled cooling device includes (see 112(b) rejection above) a cooling water circulation line (69) configured to transfer cold energy of the refrigerant to the specific device (55) using the refrigerant-cooling water heat exchanger and a water pump (68) configured to circulate cooling water through the cooling water circulation line, and the air conditioning load change preventing unit includes a control unit (38) configured to differently control an operation order of the expansion valve and the water pump according to an on/off operation of the compressor of the first refrigerant line (for example as described in ¶0113-0114, and ¶0136).

Regarding Claim 20, Ishizeki further discloses wherein when the refrigerant is diverted to the second refrigerant line (72) in a state in which the compressor (2) is turned on, the control unit first operates the water pump (68) of the cooling water circulation line (62) and then operates the expansion valve (73, for example when the battery temperature rises above TH, see ¶0134-0138).

Regarding Claim 21, Ishizeki further discloses wherein the control unit (32) turns off the water pump (68) before operating the expansion valve (73, for example when the battery temperature rise from being below Tout1 as described in ¶0105, to above TH as described in ¶0136).

Regarding Claim 22, Ishizeki further discloses wherein the control unit controls (32) an on/off operation of the water pump (68) according to a temperature of the specific device (55, such as described in ¶0105, 0113).

Regarding Claim 23, Ishizeki further discloses wherein when the refrigerant is diverted to the second refrigerant line in a state in which the compressor (2) is turned off, the control unit first operates the expansion valve (73) and then operates the water pump (68, see ¶0134-0138).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 3-6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki as applied to claim 2 above, and further in view of Tomai et al. (U.S. Patent Publication No. 2019/0221899, “Tomai”).

	Regarding Claim 3, Ishizeki further discloses wherein the control unit (32) is configured to differently control the operation timings of the expansion valve (73) and the water pump (68) according to a temperature of the specific device (55) when the water-cooled cooling device (62) is turned on or off with respect to the air conditioner (such as described in ¶0104-0105, ¶0113-0114).
	However, Ishizeki does not explicitly disclose controlling the operation timings based on a temperature of the cooling water in the cooling water circulation line. Rather, Ishizeki teaches measuring the temperature of the battery or the cooling water (¶0066). Tomai, however, discloses an integrated heat management system (fig 2) which measures the battery (24) 

	Regarding Claim 4, the combination of Ishizeki and Tomai discloses all previous claim limitations. Ishizeki further discloses wherein the control unit (32) is configured to control a compressor (2) of the air conditioner when the water-cooled cooling device is turned on or off with respect to the air conditioner (see ¶0059). 
	
Regarding Claim 5, the combination of Ishizeki and Tomai discloses all previous claim limitations. Ishizeki, as modified, further discloses wherein the water-cooled cooling device (62, Ishizeki) is a water-cooled battery cooling device configured to cool a battery (55, Ishizeki), 
the expansion valve (73, Ishizeki) is a battery cooling expansion valve having a shut-off function (¶0075, Ishizeki), and 
the control unit (32, Ishizeki) is configured to differently control the operation timings of the expansion valve (73, Ishizeki) and the water pump according to a temperature of the battery (55) and a temperature of the cooling water in the cooling water circulation line (such as taught by Tomai, see rejection of claim 3 above) when the water-cooled battery cooling device is turned on or off with respect to the air conditioner (such as described in ¶0104-0105, ¶0113-0114, Ishizeki).

Regarding Claim 6, the combination of Ishizeki and Tomai discloses all previous claim limitations. Ishizeki, as modified, further discloses wherein when the water-cooled battery cooling device (62, Ishizeki) is turned on to cool the battery in a state in which the air conditioner is operating in an air conditioner mode, the control unit (32, Ishizeki) comes into a primary cooling mode (described in ¶0113, Ishizeki) to turn on the water pump (68, Ishizeki) of the cooling water circulation line if the temperature of the battery is equal to or higher than a predetermined first battery reference temperature (Tout1, ¶0113, Ishizeki), and then comes into a secondary cooling mode (described in ¶0135-0137, Ishizeki) to open the battery cooling expansion valve (73, Ishizeki) if the temperature of the battery is equal to or higher than a second battery reference temperature (TH, ¶0135) which is higher than the first battery reference temperature (as it is the upper battery temperature limit) and if the temperature of the cooling water in the cooling water circulation line is equal to or higher than a predetermined first cooling water reference temperature (such as taught by Tomai, see rejection of claim 3 above).

Regarding Claim 14, the combination of Ishizeki and Tomai discloses all previous claim limitations. Ishizeki, as modified, further discloses wherein when the water-cooled battery cooling device (62, Ishizeki) is turned on in a state in which the air conditioner (R, Ishizeki) is turned off, the control unit (32, Ishizeki) comes into a cooling mode to open the battery cooling expansion valve if the temperature of the battery is equal to or higher than the second battery reference temperature (TH, ¶0135, Ishizeki) and if the temperature of the cooling water is equal to or higher than the first cooling water reference temperature (such as taught by Tomai, see rejection of claim 3 above), and then turns on the water pump (68) of the cooling water 

Regarding Claim 15, the combination of Ishizeki and Tomai discloses all previous claim limitations. Ishizeki further discloses wherein when coming into a cooling mode (¶0090-0100), the control unit (32) controls the compressor (2) of the air conditioner at a predetermined target rotation speed (see ¶0093) and controls the water pump (68) at a lowest rotation speed (as there is only one rotation speed).

12.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki and Tomai as applied to claim 6 above, and further in view of Murakami et al. (Japanese Patent Publication JP2015059458, “Murakami”). 

Regarding Claim 7, the combination of Ishizeki and Tomai discloses all previous claim limitations. Ishizeki further discloses wherein the control unit (32) controls a rotation speed of the water pump (68) to become lowest (as the pump only turns on and off and thus is at the lowest rotation when turned on) when coming into the primary cooling mode (described in ¶0113).
 However, they do not explicitly disclose wherein the control unit turns off the water pump and re-operates the water pump after lapse of a predetermined time when coming into the secondary cooling mode. Murakami, however, discloses an integrated heat management system (figs 1-6) wherein a control unit (40, fig 1) turns off a water pump (28, fig 1) and re-operates the 

Regarding Claim 8, the combination of Ishizeki, Tomai, and Murakami discloses all previous claim limitations. Ishizeki further discloses wherein the control unit (32) increases a rotation speed of the compressor (2) of the air conditioner when coming into the secondary cooling mode (as it is constantly being increased or decreased depending on the radiator pressure, see ¶0073).


13.	Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki, Tomai, and Murakami as applied to claim 8 above, and further in view Lord (U.S. Patent No. 4,549,404). 

Regarding Claim 9, the combination of Ishizeki, Tomai, and Murakami discloses all previous claim limitations. However, they do not explicitly disclose wherein the control unit executes control such that, when coming into the secondary cooling mode, an operation of increasing the rotation speed of the compressor of the air conditioner and an operation of opening the battery cooling expansion valve are sequentially performed with a predetermined time lag between. Lord, however, discloses an integrated heat management system (fig 1) 

Regarding Claim 10, the combination of Ishizeki, Tomai, Murakami, and Lord discloses all previous claim limitations. Ishizeki further discloses wherein the control unit re-operates the water pump (68) at a lowest rotation speed (as there is only one rotation speed) when coming into the secondary cooling mode (¶0135-0137) and then re-operates the water pump (for example when it goes in to the primary cooling mode, ¶0113).

14.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki, Tomai, Murakami, and Lord as applied to claim 10 above, and further in view of Haag et al. (U.S. Patent Publication No. 2018/0287225, “Haag”).

Regarding Claim 11, the combination of Ishizeki, Tomai, Murakami, and Lord discloses all previous claim limitations. However, they do not explicitly disclose wherein when the temperature of the battery is increased after entry into the secondary cooling mode, the control . 

15.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki and Tomai as applied to claim 15 above, and further in view of Haag et al. (U.S. Patent Publication No. 2018/0287225, “Haag”).

Regarding Claim 16, the combination of Ishizeki and Tomai discloses all previous claim limitations. Ishizeki further discloses wherein when the temperature of the battery is increased after entry into the cooling mode, the control unit linearly and variably controls the rotation speed of the water pump in proportion to the temperature increase. Haag, however, discloses an integrated heat management system (fig 1) wherein when temperature of battery (12a) is increased the control unit linearly and variably controls the rotation speed of the water pump (20) in proportion to the temperature increase (¶0020-0026). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Haag to have the pump speed be proportional to the battery temperature such as taught by Ishizeki, as .
Allowable Subject Matter
16.	Claims 12, 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/HARRY E ARANT/Examiner, Art Unit 3763